In an action for specific performance of a contract for the purchase of a business and its assets, judgment decreeing specific performance by appellant, as amended by order of July 30, 1948, and said amending order, modified upon the law by striking from the third ordering paragraph of the amending order, and from the last decretal paragraph of the judgment as amended by that order, the words “ which sum shall be paid to the plaintiff if the judgment appealed from is affirmed, or the appeal dismissed ”. As so modified, the judgment and order appealed from are unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Johnston, Adel, Sneed and MacCrate, JJ. [194 Misc. 966.]